Citation Nr: 1530616	
Decision Date: 07/17/15    Archive Date: 07/24/15

DOCKET NO.  14-08 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his brother


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel

INTRODUCTION

The Veteran served on active duty from August 1976 to March 1978.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a March 2012 decision by the RO in St. Petersburg, Florida that denied service connection for malingering (claimed as schizophrenia). 

The Veteran has explicitly claimed service connection for schizophrenia.  The evidence shows that he has been given various psychiatric diagnoses over the years, including schizophrenia, major depression, panic disorder with agoraphobia, and generalized anxiety disorder.  His claim therefore encompasses all of these diagnoses.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that the scope of a mental health disability claim includes any mental disability that reasonably may be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

A personal hearing was held in May 2015 before the undersigned Veterans Law Judge (VLJ) of the Board, and a transcript of this hearing is of record.

The record before the Board consists of the Veteran's electronic Virtual VA and VBMS claims files.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

Although further delay is regrettable, the Board finds that further development is required prior to adjudication of the Veteran's claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

The Veteran currently contends that he had a pre-existing psychiatric disorder prior to service, for which he was hospitalized as a teenager, and that this psychiatric disorder was permanently aggravated by service.  His statements are confirmed by his brother.  See May 2015 hearing transcript.  Alternatively, he contends that a psychiatric disorder was incurred in service.  See his April 2011 claim.

VA medical records reflect that the Veteran has consistently reported having psychiatric symptoms, including hallucinations, since 1969, prior to service.  See, e.g., VA outpatient treatment record dated in January 2014.

Governing law provides that a veteran is presumed in sound condition except for defects noted when examined and accepted for service.  Clear and unmistakable evidence that the disability (1) existed prior to service and (2) was not aggravated by service will rebut the presumption of soundness.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); Horn v. Shinseki, 25 Vet. App. 231, 235 (2012); VAOPGCPREC 3-2003.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b).  Even where a veteran concedes the existence of a condition prior to entrance into service, if both prongs are not met, the effect is to convert an aggravation claim into one for service connection.  Wagner, 370 F.3d at 1094.

Attempts to obtain records of pre-service private medical treatment for a psychiatric disorder have been unsuccessful, and the private hospitals identified by the Veteran have indicated that the requested medical records are unavailable.

As noted in the introduction of this remand, the Veteran has been given various psychiatric diagnoses over the years, including during the pendency of this appeal, and his claim for service connection for an acquired psychiatric disorder encompasses all of these diagnoses.  See Clemons, supra.

A VA compensation examination was performed in February 2012, and the VA examiner found that the Veteran does not meet the diagnostic criteria for a diagnosis of schizophrenia.  Instead, he found that the Veteran was malingering.  Although the examiner noted that VA medical records reflected other psychiatric diagnoses, to include major depressive disorder, recurrent, mild without psychosis, panic disorder with agoraphobia, and history of schizophrenia, the examiner did not provide a medical opinion as to whether any of these other current psychiatric disorders are related to service.  Thus, the Board finds that this VA examination was inadequate.

Therefore, the Board finds that an additional VA examination and medical nexus opinion is needed concerning this claim, with a review of the claims file and medical evidence and an adequate supporting rationale.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); McClendon v. Nicholson, 20 Vet. App. 79, 83 (2006), citing 38 U.S.C.A. § 5103A(d)(2) and 38 C.F.R. § 3.159(c)(4).

The record reflects that the Veteran receives disability benefits from the Social Security Administration (SSA).  Although some SSA records are on file, it does not appear that the medical records considered by SSA are of record, and they must be obtained and associated with the claims file.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010) (VA's duty to assist specifically includes requesting information from other Federal departments or agencies, including SSA, if potentially pertinent to the claim before VA).

Ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

The Veteran's service personnel records should also be obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact any appropriate service records repository and attempt to obtain any available service personnel records.

2.  Obtain copies of all additional records of any relevant VA treatment since February 2014 that are not already on file.  

3.  Obtain from the SSA any relevant records concerning his award of SSA disability benefits or supplemental security income (SSI) benefits, including any medical records.
 
4.  Upon receipt of all additional records, schedule the Veteran for a VA psychiatric examination by an appropriate specialist to determine the current nature and etiology of any psychiatric disorder found to be present; and, if so, whether such disability existed prior to the Veteran's active service and was permanently aggravated by the Veteran's military service.

The claims file must be made available to and reviewed by the examiner.

The VA examiner should specifically respond to the following questions:

(a) Please identify with specificity any evidence that supports a finding that it was obvious or manifest (clear and unmistakable) that a psychiatric disorder preexisted service.  The examiner is advised that the determination regarding inception should not be based solely on the Veteran's reported history, but should also include consideration of the clinical records and the known developmental characteristics of any diagnosed psychiatric disorder. 

(b) Please indicate whether any preexisting psychiatric disorder obviously or manifestly (clearly and unmistakably) was not permanently aggravated in service (i.e., worsened in service to a permanent degree beyond that which would be due to the natural progression of the disorder). 

If a personality disorder is also diagnosed, the examiner is requested to discuss whether there is any evidence of a superimposed acquired psychiatric condition on that personality disorder in service that resulted in a current acquired psychiatric disability. 

(c) If the examiner does not find obvious or manifest evidence that any currently diagnosed psychiatric disability preexisted service and was not aggravated in service, he/she is requested to provide an opinion as to whether it is at least as likely as not that the Veteran currently has an acquired psychiatric disorder that is related to active military service or events therein.

The term "as likely as not" means at least 50 percent probability.  It does not, however, mean merely within the realm of medical possibility, rather, that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

"Aggravation" is defined for legal purposes as a chronic or permanent worsening of the underlying condition beyond its natural progression versus just a temporary or intermittent flare-up of symptoms. 

The examiner must discuss the medical rationale for all opinions expressed, whether favorable or unfavorable, if necessary citing to specific evidence in the file.

If no opinion can be rendered concerning this claim, without resorting to mere speculation, explain why this is not possible or feasible.

The Veteran is hereby advised that failure to report for this additional VA examination, without good cause, may have detrimental consequences on this pending claim.  38 C.F.R. § 3.655.

5.  Then readjudicate this claim in light of the additional evidence.  If this claim is not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case and give them an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




